202 F.2d 152
CUMBERLAND PORTLAND CEMENT CO., a corporation formerly organized under the laws of the State of Delaware, and Cumberland Portland Cement Company, a corporation organized and existing under the laws of the State of Tennessee, Appellants,v.UNITED STATES of America, Appellee.
No. 11669.
United States Court of Appeals Sixth Circuit.
February 17, 1953.

Appeal from the United States District Court for the Middle District of Tennessee; Elmer D. Davies, Judge.
Bass, Berry & Sims, Nashville, Tenn., for appellants.
Dick L. Johnson, Nashville, Tenn., and Ellis N. Slack, Washington, D. C., for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And the court being advised;


3
It is ordered that the judgment, D.C., 101 F.Supp. 577, be and it hereby is affirmed upon the authority of Manning v. Seeley Tube & Box Company, 338 U.S. 561, 70 S. Ct. 386, 94 L.Ed. 346. Cf. Rodgers v. United States, Ct.Cl., 108 F.Supp. 727.